                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

CHAD JAMES ADAMS,                                )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )         Case No. CIV-18-150-JHP-SPS
                                                 )
ANDREW M. SAUL,                                  )
Commissioner of the Social                       )
Security Administration, 1                       )
                                                 )
                      Defendant.                 )

                        REPORT AND RECOMMENDATION

       The claimant Chad James Adams requests judicial review of a denial of benefits by

the Commissioner of the Social Security Administration pursuant to 42 U.S.C. § 405(g).

He appeals the Commissioner’s decision and asserts that the Administrative Law Judge

(“ALJ”) erred in determining he was not disabled. For the reasons discussed below, the

Commissioner’s decision should be AFFIRMED.

                       Social Security Law and Standard of Review

       Disability under the Social Security Act is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment[.]” 42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social Security

Act “only if his physical or mental impairment or impairments are of such severity that he



 1
   On June 4, 2019, Andrew M. Saul became the Commissioner of Social Security. In accordance
with Fed. R. Civ. P. 25(d), Mr. Saul is substituted for Nancy A. Berryhill as the Defendant in this
action.
is not only unable to do his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful work which exists in the

national economy[.]” Id. § 423 (d)(2)(A). Social security regulations implement a five-

step sequential process to evaluate a disability claim. See 20 C.F.R. §§ 404.1520, 416.920. 2

       Section 405(g) limits the scope of judicial review of the Commissioner’s decision

to two inquiries: whether the decision was supported by substantial evidence and whether

correct legal standards were applied. See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th

Cir. 1997). Substantial evidence is “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938); see also Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir.

1996). The Court may not reweigh the evidence or substitute its discretion for the

Commissioner’s. See Casias v. Secretary of Health & Human Services, 933 F.2d 799, 800

(10th Cir. 1991). But the Court must review the record as a whole, and “[t]he substantiality



 2
    Step one requires the claimant to establish that he is not engaged in substantial gainful activity.
Step two requires the claimant to establish that he has a medically severe impairment (or
combination of impairments) that significantly limits his ability to do basic work activities. If the
claimant is engaged in substantial gainful activity, or his impairment is not medically severe,
disability benefits are denied. If he does have a medically severe impairment, it is measured at
step three against the listed impairments in 20 C.F.R. Part 404, Subpt. P, App. 1. If the claimant
has a listed (or “medically equivalent”) impairment, he is regarded as disabled and awarded
benefits without further inquiry. Otherwise, the evaluation proceeds to step four, where the
claimant must show that he lacks the residual functional capacity (“RFC”) to return to his past
relevant work. At step five, the burden shifts to the Commissioner to show there is significant
work in the national economy that the claimant can perform, given his age, education, work
experience, and RFC. Disability benefits are denied if the claimant can return to any of his past
relevant work or if his RFC does not preclude alternative work. See generally Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).


                                                 -2-
of evidence must take into account whatever in the record fairly detracts from its weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also Casias, 933 F.2d at

800-01.

                                 Claimant’s Background

       The claimant was twenty-four years old at the time of the most recent administrative

hearing (Tr. 34, 52). He completed eleventh grade and has no past relevant work (Tr. 44,

233). The claimant alleges that he has been unable to work since December 15, 2013, due

to heat stroke, acute kidney failure, tremors, dissociative disorder, high blood pressure,

panic attacks, reflux, and depression (Tr. 232).

                                   Procedural History

       On March 18, 2014, the claimant applied for supplemental security income benefits

under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381-85 (Tr. 15, 201-07). His

application was denied. ALJ Kenton W. Fulton held an administrative hearing and a

supplemental hearing, and determined that the claimant was not disabled in a written

opinion dated May 2, 2017 (Tr. 15-25). The Appeals Council denied review, so the ALJ’s

written opinion represents the Commissioner’s final decision for purposes of this appeal.

See 20 C.F.R. § 416.1481.

                       Decision of the Administrative Law Judge

       The ALJ made his decision at step five of the sequential evaluation. He found that

the claimant had the residual functional capacity (“RFC”) to perform work at all exertional

levels, but must avoid exposure to dust, odors, fumes, and pulmonary irritants; could

perform simple and detailed tasks and instructions; could have no public interaction; and


                                            -3-
could have no more than occasional interaction with coworkers and supervisors (Tr. 20).

The ALJ then concluded that the claimant was not disabled because there was work that he

could perform in the national economy, e. g., dining room attendant, dishwasher, and floor

maintenance worker (Tr. 24-25).

                                         Review

      The claimant contends that the ALJ failed to properly evaluate the opinion of

consultative psychological examiner Julie S. Wallace, Ph.D., which in turn, caused errors

at step five with respect to the jobs the vocational expert identified. The undersigned

Magistrate Judge finds these contentions do not have merit, and the decision of the

Commissioner should therefore be affirmed.

      The ALJ found that the claimant had the severe impairments of anxiety disorders,

depression, borderline intellectual functioning, and asthma; the nonsevere impairments of

hypertension and alcohol, marijuana, and methamphetamine dependence; and that his

alleged gastroparesis was not medically determinable (Tr. 17-18). The medical evidence

relevant to the claimant’s mental impairments reflects that Dr. Erica Sun regularly treated

the claimant for depression and anxiety between February 2012 and June 2013 and

sporadically thereafter until January 2017 (Tr. 514-71, 707-09, 721-23, 935-36, 945-46,

970-71). Dr. Sun consistently noted the claimant’s mood was euthymic and his affect was

congruent (Tr. 514-71, 707-09, 935-36, 945-46, 970-71). At a follow-up appointment in

June 2013, the claimant indicated that his depression and anxiety were under good control

(Tr. 571). On September 24, 2014, the claimant presented to Dr. Sun for follow-up after

seeking emergent care for suicidal ideations and domestic violence (Tr. 722). She noted


                                            -4-
the claimant’s mood was tearful and dysphoric and his affect was congruent (Tr. 722-23).

At a follow-up appointment in June 2016, the claimant rated his mood and anxiety at eight

(with ten being the best) and indicated that his medication helped him “be more social and

get out more” (Tr. 935). Dr. Sun’s mental status examination was normal (Tr. 935). On

January 10, 2017, the claimant reported that he stopped taking his anti-depressant

medication due to side effects and was unmotivated, did not want to get out of the house,

and was always in bed sleeping (Tr. 970). Dr. Sun’s mental status examination was normal,

and she prescribed a different anti-depressant (Tr. 970-71).

       In addition to medication management, the claimant’s treatment for depression and

anxiety also consisted of counseling. Randi Skender, a licensed clinical social worker,

regularly conducted counseling sessions with the claimant in 2012 (Tr. 516-58). The

claimant consistently reported that he was doing well, and Mr. Skender’s mental status

examinations were consistently normal (Tr. 516-58).

       On May 9, 2016, Dr. Wallace conducted a consultative psychological examination

of the claimant (Tr. 888-97). Dr. Wallace observed that the claimant appeared to be in a

relatively good mood, had an appropriate and content consistent affect, and maintained

attention and concentration throughout the interview (Tr. 890). She administered the

Wechsler Adult Intelligence Scale IV, which produced a Full Scale Intelligence Quotient

(“FSIQ”) of 79, placing the claimant within the borderline range of intellectual functioning

(Tr. 891). His verbal comprehension and perceptual reasoning abilities were both in the

low average range (Tr. 892). His ability to sustain attention, concentrate, exert mental

control, and process simple or routine visual material without making errors were also in


                                            -5-
the low average range (Tr. 892-93). Dr. Wallace indicated it was “likely that Mr. Adams

will need some extra instructions at times or additional time to complete complicated tasks.

He will do better in jobs where he has less complex and more repetitive duties.” (Tr. 893).

       On May 11, 2016, Dr. Wallace completed a Medical Source Statement (“MSS”)

wherein she opined that the claimant had no limitation in his ability to understand and

remember simple instructions, but was mildly limited in his ability to carry out simple

instructions and to make judgments on simple work-related decisions (Tr. 898). She found

the claimant was moderately limited in his ability to understand, remember, and carry out

complex instructions, but markedly limited in his ability to make judgments on complex

work-related decisions (Tr. 898). Dr. Wallace also opined that the claimant was mildly

limited in his ability to interact appropriately with supervisors, coworkers, and the public

(Tr. 899).

       State agency psychologist “RC, Ph.D.” completed a Psychiatric Review Technique

form on June 11, 2014, and found that the claimant’s mental impairments were nonsevere

(Tr. 89-91). Dr. RC’s findings were affirmed on review (Tr. 101-03).

       At the supplemental hearing, the ALJ elicited testimony from a vocational expert

(“VE”) to determine if there were jobs the claimant could perform (Tr. 44-45). As part of

the questioning, the ALJ posed a hypothetical that included the following nonexertional

limitations: (i) avoid dust, odors, fumes, and pulmonary irritants; (ii) simple and detailed

instructions; (iii) no public interaction; and (iv) no more than occasional interaction with

coworkers and supervisors (Tr. 44). The VE identified three medium, unskilled jobs such

a person could perform: (i) dining room attendant, DICOT § 311.677-018; (ii) dishwasher,


                                            -6-
DICOT § 318.687-010; and (iii) maintenance worker, DICOT § 381.687-018 (Tr. 45). The

VE further indicated that the information she provided was not in conflict with the DOT

(Tr. 45).

       In his written decision, the ALJ summarized the claimant’s hearing testimony and

the medical evidence in the record. The ALJ gave great weight to Dr. Wallace’s opinion,

but further limited the claimant to no public interaction based on his subjective complaints

(Tr. 23). The ALJ gave little weight to the state agency psychologists’ opinions that the

claimant had no severe mental impairments, finding they were inconsistent with the

medical evidence and with Dr. Wallace’s diagnoses and findings (Tr. 23). The ALJ

included all the limitations from the above-described hypothetical in the RFC (Tr. 20). He

then adopted the VE’s testimony that the claimant could perform the medium, unskilled

jobs of dining room attendant, dishwasher, and floor maintenance worker (Tr. 24-25).

       The claimant contends that the ALJ improperly adopted some, but not all of Dr.

Wallace’s findings, relying on Haga v. Astrue, 482 F.3d 1205 (10th Cir. 2007), for support.

See Haga, 482 F.3d at 1208 (“[T]he ALJ should have explained why he rejected four of

the moderate restrictions on Dr. Rawlings’ RFC assessment while appearing to adopt the

others. An ALJ is not entitled to pick and choose through an uncontradicted medical

opinion, taking only the parts that are favorable to a finding of nondisability. . .”).

Specifically, the claimant contends the ALJ rejected Dr. Wallace’s limitations regarding

complicated tasks by including detailed tasks and instructions in the RFC. In essence, he

argues that Dr. Wallace’s opinion limits him to simple or unskilled work, but this is not

borne out in the opinion. Dr. Wallace’s opinion states the claimant would “likely . . . need


                                            -7-
some extra instructions at times or additional time to complete complicated tasks . . . [and]

will do better in jobs where he has less complex and more repetitive duties,” not that he

was unable to perform complicated tasks at all. Similarly, the ALJ’s RFC does not permit

complex work, but allows for more than simple tasks and instructions (Tr. 893). Thus,

both Dr. Wallace’s opinion and the ALJ’s RFC limit the claimant to semi-skilled work.

See 20 C.F.R. § 416.968(b) (defining semi-skilled work as “work which needs some skills

but does not require doing the more complex work duties”). Furthermore, even if the ALJ

did err in his analysis of Dr. Wallace’s opinion, such error is harmless here because the

identified jobs are not contrary to her opinion as to the completion of complex tasks since

they are all unskilled. See SSR 96-9p, 1996 WL 374185, at *9 (July 2, 1996) (stating that

unskilled work generally requires the ability to understand, remember, and carry out simple

instructions); accord SSR 85-15, 1985 WL 56857, at *4 (Jan. 1, 1985); 20 C.F.R.

§ 416.968(a) (defining unskilled work as “work which needs little or no judgment to do

simple duties that can be learned on the job in a short period of time”).

       The claimant further asserts that the ALJ erred in identifying jobs he could perform

because there was a conflict between the VE’s testimony and the DOT. Under Social

Security Ruling 00-4p, "When vocational evidence provided by a VE or VS is not

consistent with information in the DOT, the [ALJ] must resolve this conflict before relying

on the VE or VS evidence to support a determination or decision that the individual is or

is not disabled. The [ALJ] will explain in the determination or decision how he or she

resolved the conflict. The [ALJ] must explain the resolution of the conflict irrespective of

how the conflict was identified." 2000 WL 1898704, at *4 (Dec. 4, 2000) [emphasis added].


                                             -8-
Although the VE did not identify any conflict between her testimony and the DOT, the

claimant contends there is a conflict regarding the reasoning levels of each of the jobs

identified. See Haddock v. Apfel, 196 F.3d 1084, 1091 (10th Cir. 1999) (“[T]he ALJ must

investigate and elicit a reasonable explanation for any conflict between the [DOT] and

expert testimony before the ALJ may rely on the expert’s testimony as substantial evidence

to support a determination of nondisability.”).

       The jobs of dining room attendant, dishwasher, and floor maintenance worker all

have reasoning levels of two. See DICOT §§ 311.677-018, 318.687-010, 381.687-018. A

reasoning level of two requires a worker to “[a]pply commonsense understanding to carry

out detailed but uninvolved written or oral instructions” and to “[d]eal with problems

involving a few concrete variables in or from standardized situations.” Id. The claimant

asserts that this reasoning level is incompatible with simple work. The undersigned

Magistrate Judge agrees with the Commissioner, however, that a reasoning level of two is

consistent with performing simple tasks, and that other courts have reached the same

conclusion. See Hackett v. Barnhart, 395 F.3d 1168, 1176 (10th Cir. 2005) (“This level-

two reasoning appears more consistent with Plaintiff’s RFC [limiting her to simple and

routine work tasks.]”); Stokes v. Astrue, 274 Fed. Appx. 675, 684 (10th Cir. 2008) (“Ms.

Stokes’ second argument is that the ALJ’s limitation to simple, repetitive and routine work

should be construed as a limitation to jobs with a reasoning-level rating of one. We

disagree.”). See also Couch v. Berryhill, 2017 WL 1194344, at *4 (E.D. Okla. March 13,

2017) (“In accordance with the court’s findings in Hackett, a restriction to simple work is

consistent with this reasoning level [of 2].”); Goleman v. Colvin, 2016 WL 3556958, at *4


                                            -9-
(W.D. Okla. May 6, 2016) (where RFC limited claimant to “simple, routine, repetitive

instructions,” and “[t]he ALJ properly relied on the jobs identified by the VE with a

reasoning level of two.”).

       In sum, the ALJ analyzed the claimant's RFC, posed proper hypothetical questions

incorporating the RFC to the VE, determined that the VE's testimony was consistent with

the DOT, and thus properly relied on that testimony to determine that the claimant could

perform work and was accordingly not disabled. See Qualls v. Apfel, 206 F.3d 1368, 1373

(10th Cir. 2000) (noting that an ALJ's hypothetical questioning of a VE will provide an

appropriate basis for a denial of benefits where the questions “included all the limitations

the ALJ ultimately included in his RFC assessment.”), citing Gay v. Sullivan, 986 F.2d

1336, 1341 (10th Cir. 1993). Consequently, the decision of the Commissioner should be

affirmed.

                                       Conclusion

       The undersigned Magistrate Judge hereby PROPOSES a finding by the Court that

correct legal standards were applied by the ALJ, and the Commissioner’s decision is

therefore legally correct. The undersigned Magistrate Judge thus RECOMMENDS that

the Court AFFIRM the decision of the Commissioner. Any objections to this Report and

Recommendation must be filed within fourteen days. See Fed. R. Civ. P. 72(b).

       DATED this 3rd day of September, 2019.



                                   ______________________________________
                                   STEVEN P. SHREDER
                                   UNITED STATES MAGISTRATE JUDGE


                                            -10-
